Name: Commission Regulation (EEC) No 2924/80 of 12 November 1980 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/16 Official Journal of the European Communities 13 . 11 . 80 COMMISSION REGULATION (EEC) No 2924/80 of 12 November 1980 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 1917/80 (2), and in particular Article 27 (5) thereof, Whereas Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the frontier crossing point (3), as amended by Regulation (EEC) No 2917/80 (4), lays down that, when determining the world market price for colza and rape seed the price so determined shall , up to 30 June 1981 , be adjusted to reflect the advantage to be gained from processing the said oil seed ; whereas Commission Regulation (EEC) No 1 204/72 (5), as last amended by Regulation (EEC) No 1979/80 (6), should accordingly be supple ­ mented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, valid on the day on which application for the AP part is lodged, by the difference between these two target prices ;  by the corrective amount referred to in Article 7 of Regulation (EEC) No 2114/71 . However, if the period of validity of the certificate is extended pursuant to Article 24 ( 1 ), the amount of subsidy fixed in advance to be granted shall be that determined in respect of the last month of the period referred to in Article 11 .' 2. Article 38 (2) is replaced by the following : *2. The corrective amount shall be equal to the difference between : (a) the price of colza, rape or sunflower seeds, deter ­ mined in accordance with Articles 1 , 4 and 5 of Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the fron ­ tier crossing point (*), and (b) the forward price for those seeds, determined by applying the criteria referred to in Articles 1 , 4 and 5 of Regulation No 115/67/EEC and valid for a shipment effected during the month in which the seeds are identified at the oil mill . However, as regards colza and rape seed, for the period up to 30 June 1981 the price determined in accordance with the provisions of (a) shall be adjusted in accordance with Article 5 (a) of Regula ­ tion No 115/67/EEC . If, for one of the months following that in which the request for advance fixing is lodged, no offer and no price for a type of seed can be used for the purposes of determining the forward price referred to under (b), the price calculated for the previous month shall be used to determine the abovemen ­ tioned difference . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1204/72 is hereby amended as follows : 1 . Article 36 is replaced by the following : 1Article 36 The amount of subsidy to be granted if advanced fixing takes place shall be equal to the amount applicable on the day on which application for the AP part of the certificate is lodged and shall be increased or reduced :  depending on whether the target price valid during the month in which application is made for the ID part is higher or lower than that (!) OJ No 111 , 10 . 6 . 1967 p . 2196/67.' (!) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2 ) OJ No L 186, 19 . 7 . 1980, p. 1 . (3 ) OJ No 111 , 10 . 6 . 1967, p . 2196/67. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) See page 3 of this Official Journal . (5) OJ No L 133, 10 . 6. 1972, p. 1 . ( 6) OJ No L 192, 26 . 7 . 1980 , p. 29 . 13 . 11 . 80 Official Journal of the European Communities No L 304/17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 November 1980 . For the Commission Finn GUNDELACH Vice-President